Citation Nr: 1537122	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  13-00 522A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.

3.  Entitlement to an evaluation in excess of 20 percent for chronic hepatitis C.

4.  Entitlement to an evaluation in excess of 10 percent for early cirrhosis of the liver associated with chronic hepatitis C.

5.  Entitlement to an evaluation in excess of 30 percent for left knee chondromalacia.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services



WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in January 2010 and August 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In the January 2010 rating decision, the RO denied an evaluation in excess of 10 percent for chronic hepatitis C; and granted service connection for early cirrhosis of the liver and assigned a noncompensable evaluation effective August 13, 2009.  The Veteran appeals for higher evaluations.  

In the August 2010 rating decision, the RO granted a 30 percent evaluation for left knee chondromalacia effective March 23, 2010.  A subsequent December 2012 rating decision granted an earlier effective date of March 22, 2010 for the Veteran's 30 percent evaluation for left knee chondromalacia.  The Veteran appeals for a higher evaluation.  

During the pendency of the appeal, the RO issued a December 2012 rating decision granting a 20 percent evaluation for chronic hepatitis C; and granting a 10 percent evaluation for early cirrhosis of the liver.  The Veteran continues to appeal for higher evaluations for chronic hepatitis C and early cirrhosis of the liver.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating).  

The Veteran and his wife testified before the undersigned Veterans Law Judge at an April 2015 videoconference hearing.  A transcript of this hearing is of record.

This appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system. In addition to the VBMS claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file does not reveal any additional evidence pertinent to the present appeal.

The issue of entitlement to service connection for spider hemangiomas as secondary to service-connected chronic hepatitis C and/or early cirrhosis of the liver has been raised by the record in a January 2015 VA treating physician letter, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issues of entitlement to an evaluation in excess of 20 percent for chronic hepatitis C, entitlement to an evaluation in excess of 10 percent for early cirrhosis of the liver, and entitlement to an evaluation in excess of 30 percent for left knee chondromalacia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran withdrew his appeal of the claims of entitlement to service connection for bilateral hearing loss and entitlement to a TDIU at the April 2015 Board hearing.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal for the claims of entitlement to service connection for bilateral hearing loss and entitlement to a TDIU have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Given the Board's favorable decision in dismissing the Veteran's appeal for entitlement to service connection for bilateral hearing loss and entitlement to a TDIU, at the Veteran's request, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.

Dismissal

At the April 2015 Board hearing, the Veteran withdrew his appeal for the claims for entitlement to service connection for bilateral hearing loss and entitlement to a TDIU.

Under 38 C.F.R. § 20.204(b), appeal withdrawals must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is withdrawn, and must be received by the Board prior to issuance of a decision on the issue being withdrawn.  In this case, the Board hearing has been reduced to writing via a transcript which includes the Veteran's name, claim number, and a statement that this claim was withdrawn.  When the Board received the Veteran's withdrawal at the hearing, it had not yet issued a decision on these claims.  Accordingly, the Board finds that the criteria for withdrawal of an appeal with regard to these claims have been met.  Id.

When pending appeals are withdrawn, there is no longer an allegation of error of fact or law with respect to the determinations that had been previously appealed.  Consequently, in such an instance, dismissal of the pending appeal with regard to these claims is appropriate.  See 38 U.S.C.A. § 7105(d) (2015).

Accordingly, further action by the Board on the claims for entitlement to service connection for bilateral hearing loss and entitlement to a TDIU is not appropriate and the Veteran's appeal of these issues should be dismissed.  Id.


ORDER

Entitlement to service connection for bilateral hearing loss is dismissed.

Entitlement to a TDIU is dismissed. 


REMAND

Unfortunately, a remand is required in this case for the issues remaining on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

The Veteran is seeking higher evaluations for his service-connected chronic hepatitis C and service-connected early cirrhosis of the liver.  At his April 2015 Board hearing, the Veteran testified that he had daily fatigue, weight loss, weakness, anorexia, was vomiting and was on a strict diet.  According to a January 2015 CT scan of his abdomen, the Veteran had mild hepatosplenomegaly and findings of hepatic cirrhosis and portal hypertension.  January 2015 laboratory results showed that he had an elevated liver and anemia with low iron level.  See January 2015 VA treating physician letter.  

The Board finds that a new examination is warranted.  The Veteran's last VA examination for his service-connected chronic hepatitis C and service-connected early cirrhosis of the liver was in July 2010.  Since his last VA examination, more than five years ago, the Veteran has suggested that his chronic hepatitis C and early cirrhosis of the liver have worsened.  See April 2015 Board hearing transcript.  VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent, and severity of his service-connected disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 38 C.F.R. § 3.326(a) (2015).  As the evidence suggests that the Veteran's chronic hepatitis C and early cirrhosis of the liver may have worsened since his last VA examination, a remand is required to determine the current severity of his service-connected disabilities.

In addition, the Board notes that although the Veteran has separate evaluations for these disabilities, the symptomatology for chronic hepatis C and early cirrhosis of the liver, described in the rating criteria under 38 C.F.R. § 4.114, Diagnostic Codes 7354 and 7312 (2015), respectively, overlap in part (e.g., fatigue, weakness, malaise, anorexia, minor weight loss).  Therefore, in further evaluating these increased rating claims, the AOJ shall consider whether assigning separate higher evaluations is appropriate under 38 C.F.R. § 4.113 (2015) which states that certain coexisting abdominal diseases do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding outlined in 38 C.F.R. § 4.14 (2015) (the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability).  

The Veteran is also seeking a higher evaluation for his service-connected left knee chondromalacia.  At his April 2015 Board hearing the Veteran testified that he used a walker for ambulation, no longer drove, and could not perform yard work, go shopping, or go up and down stairs.  A March 2014 VA treatment record documents that he complained of worsening left knee pain and leg cramping and "Charlie horses" when he lied down.  

The Board finds that a new examination is warranted.  The Veteran's last VA examination for his service-connected left knee chondromalacia was in July 2010.  Since his last VA examination, more than five years ago, the Veteran has suggested that his service-connected left knee chondromalacia has worsened and he has requested another examination.  See April 2015 Board hearing transcript.  VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent, and severity of his service-connected disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 38 C.F.R. § 3.326(a) (2014).  As the evidence suggests that the Veteran's left knee chondromalacia may have worsened since his last VA examination, a remand is required to determine the current severity of his service-connected disability.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain the Veteran's treatment records for his service-connected chronic hepatitis C, service-connected early cirrhosis of the liver, and service-connected left knee chondromalacia that are not currently of record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records.  The AOJ must then obtain and associate the records with the claims file.  

2.  After the above development has been completed, to the extent possible, the AOJ should schedule the Veteran for VA examinations by an appropriately qualified examiner(s) to determine the current severity of the Veteran's service-connected chronic hepatitis C, service-connected early cirrhosis of the liver, and service-connected left knee chondromalacia.  

The claims file, including a copy of this REMAND, should be made available to the examiner(s).

All examination findings, along with the complete rationale for all opinions expressed, should be discussed in the examination report.

3.  Then, the AOJ should readjudicate the increased evaluation claims for the Veteran's chronic hepatitis C, early cirrhosis of the liver, and left knee chondromalacia.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran should be provided a supplemental statement of the case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


